Exhibit 10.52

Arbitron Inc. 2012 Board of Director Compensation

Arbitron Non-Employee Board of Directors receive the following compensation for
2012:

 

Annual Retainer Fee    $30,000 Independent Chairman of the Board Additional
Annual
Retainer    $95,000 Committee Chair Retainer   

Audit Committee: $20,000

Compensation and Human Resources Committee: $15,000

Nominating and Corporate Governance Committee: $15,000

Technology Strategy Committee: $20,000

Board Meeting Fees (In person or by telephone)    $1,500 Committee Meeting Fees
(In person)    $1,500 Committee Meeting Fees (By telephone)    $750 Initial
Deferred Stock Unit Award    Each newly elected non-employee director will
receive a one-time grant of 4,500 deferred stock units, which deferred stock
units will vest in three equal annual installments of 1,500 deferred stock units
beginning on the first anniversary of the date of grant and will be payable
within 30 days after the director’s termination of service as a director. Annual
Deferred Stock Unit Awards   

Beginning the annual meeting after initial election to the board of directors,
each continuing non-employee director will receive, at his or her election,
either:

 

(1) a grant of $100,000 worth of deferred stock units, which deferred stock
units will vest in full on the first anniversary from the date of grant.
Directors may elect to defer the receipt of shares of common stock from these
deferred stock units until 30 days after:

 

•    the first anniversary of the vesting date;

•    the third anniversary of the vesting date;

•    the fifth anniversary of the vesting date; or

•    the director’s termination of service as a director

 

or (2) a grant of $100,000 worth of restricted stock units, which restricted
stock units will vest in four equal annual installments beginning on the first
anniversary of the date of grant and will be payable within 30 days from the
vesting date.

All cash retainer fees and meeting fees payable to non-employee directors may be
paid, at the election of each director, in the form of deferred stock units or
stock, in lieu of cash. The deferred stock units vest immediately. Directors may
elect to defer the receipt of shares of common stock from these deferred stock
units until 30 days after (1) the first anniversary of the grant date; (2) the
third anniversary of the grant date; (3) the fifth anniversary of the grant
date; or (4) the director’s termination of service as a director of the Company.

All permitted elections with regard to the form of compensation or deferral
thereof are made by directors in the year prior to earning such compensation.